Citation Nr: 0206268	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  98-11 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	John P. Cunningham, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to April 
1967.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision which, in pertinent 
part, found that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for an acquired psychiatric disorder.  In September 1999, the 
Board issued a decision concluding that the veteran had 
submitted new and material evidence to reopen the claim, and 
the Board then remanded the case back to the RO for 
consideration of the merits of the claim.  In November 2001, 
the RO denied the merits of the reopened claim for service 
connection for an acquired psychiatric disorder.


FINDINGS OF FACT

A chronic acquired psychiatric disorder, including 
schizophrenia, was not present during service or for years 
thereafter, and it was not caused by any incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including schizophrenia, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Army 
from October 1964 to April 1967.  His entrance examination, 
performed in October 1964, revealed a normal psychiatric 
status.  A service psychiatric report in January 1967 noted 
that the veteran had been referred by his commanding officer 
due to repeated misconduct.  The report noted that "[p]rior 
to coming to RVN, his military record has been fairly good 
but since his arrival in May 1966 he has been an unstable 
soldier."  A mental status examination revealed the veteran 
to be alert, fully oriented and with no evidence of neurosis, 
psychosis, or organic brain disease.  The report noted that 
the veteran was quite nervous and fidgety, displayed low 
frustration tolerance for any discipline and some resentment 
because he had not advanced in grade.  The report concluded 
with a diagnosis of emotional instability reaction manifested 
by poor impulse, low frustration tolerance, and repeated 
misconduct.  Predisposition included a dependent personality.  
The examiner noted that this condition was not incurred in 
the line of duty and existed prior to the veteran's entry 
into service.  The examiner also noted findings that the 
veteran had no condition warranting separation under medical 
channels, and that the veteran's behavior is a combination of 
his nervous tension and defects in his character.  The 
veteran's service discharge document, DD Form 214, notes his 
specialty had been an armor crewmen.  It also indicates that 
he had been awarded a Parachute Badge, Vietnam Service Medal, 
and Vietnam Campaign Medal, but he received no combat 
decorations.  

In July 1968, the veteran filed a claim seeking service 
connection for a nervous condition.  On his application, he 
indicated that he had received treatment for this condition 
during his active duty service.  In November 1968, the RO 
issued a decision denying this claim.  

VA medical treatment reports, dating back to May 1973, were 
obtained.  A hospitalization report, dated in May 1973, notes 
that the veteran was admitted for complaints of excessive 
drinking, anxiousness, tension and headaches.  The report 
notes that he had just lost his job prior to admission and 
also had a history of detoxifications in 1971.  In June 1973, 
the veteran was seen by the psychology service who indicated 
that he was functioning within the normal range.  Later in 
June 1973, the hospital was informed that the veteran had 
criminal charges pending against him, and he was subsequently 
discharged from the hospital with a final diagnosis of 
anxiety reaction with symptomatic alcoholism.

In October 1973, the veteran was hospitalized for alcohol 
treatment pursuant to a court commitment.  At that time, the 
veteran reported hearing the voices of his mother and sister 
call him.  The VA examiner noted that this appears to be more 
than the alcoholic result of hallucination as schizophrenia 
is really evident.  The veteran was discharged following a 
five-day stay after leaving the hospital and failing to 
return.  The report concluded with a diagnosis of chronic 
alcoholic.  

In August 1974, the veteran was hospitalized for treatment of 
his nerves.  He reported symptoms of hallucinations over the 
last five to six years.  He also reported drinking very 
heavily on occasion.  Psychiatric examination revealed the 
veteran to fully oriented, with average intelligence and good 
memory.  He was released from the hospital after two months 
with a final diagnosis of anxiety neurosis with depressive 
features.  

In April 1975, the veteran was hospitalized for complaints of 
psychedelic hallucinations, paranoid ideas, and excessive 
drinking.  The veteran reported having been hit in the neck 
with a pipe during a fight several days earlier, and that a 
few days later he was involved in another fight which 
resulted in him fracturing his nose and left eye.  He was 
released from the hospital following two months of treatment, 
with diagnoses of chronic alcoholism with delirium tremors; 
anxiety neurosis with passive-aggressive features; schizoid 
personality; fracture of the nose; conjunctival hemorrhage, 
left eye; degenerative arthritis of the cervical and dorsal 
spine and hallux valgus deformities.  

In July 1976, the veteran was hospitalized for treatment of 
emotionally unstable personality with schizoid traits and 
alcoholism.  He was discharged from the hospital following 
approximately one month of treatment.  Additional periods of 
hospitalizations occurred from December 1976 to February 
1977, from January 1978 to February 1978, and from September 
1979 to November 1979.  A January 1978 treatment report noted 
the veteran's history of occasional auditory hallucinations 
since his general discharge from the Army in 1967.  A 
February 1978 hospitalization report noted discharge 
diagnosis of alcoholic hallucinosis.  

In July 1978, the veteran was hospitalized for treatment of 
injuries sustained after having been hit by a car.

Medical treatment reports, dating from February 1982, were 
received from the Pinellas Emergency Mental Health Services, 
Inc.  A psychosocial history report, dated in February 1982, 
noted the veteran's history of having spent eleven months 
"in Vietnam but no actual combat duty."  The report also 
noted the veteran's first hospitalization as occurring in May 
1973.  In March 1982, a psychiatric evaluation was conducted.  
The report noted that the veteran has had numerous 
hospitalizations beginning with his first in 1973.  The 
veteran reported that "his hallucinations and delusional 
thinking have been brought on by alcohol in each case.  
However, he states that following his hospitalization in 1977 
he continued to have auditory hallucinations all of the 
following year even without alcohol."  The report concluded 
with a diagnostic impression of schizophrenia, paranoid type, 
and alcoholism.  

In June 1982, the veteran was admitted to the hospital 
following two weeks of heavy drinking.  The report noted that 
the veteran had a "drinking history since the age of 16."  
The report also noted that the veteran "has a 20 year 
history of alcohol abuse which could explain both the 
episodic hallucinations and impotence."  The report 
concluded with diagnoses alcohol abuse, episodic, and past 
history of alcoholic hallucinations.

A September 1982, the veteran was hospitalized for a two week 
period for treatment of alcohol abuse and chronic 
schizophrenia.  The report noted the veteran's "chronic 
history of schizophrenia, with delusions and auditory 
hallucinations numerous times since 1973."  A psychosocial 
history intake sheet, dated in January 1983, noted that the 
veteran joined the Army right after high school and that he 
received a general discharge after two and one-half years.  
The report also indicated that he has been in and out of 
mental hospitals since 1973.  

In January 1985, the veteran was hospitalized with complaints 
of hearing voices and paranoia.  The report noted that he had 
recently been drinking an excessive amount of alcohol and 
smoking marijuana on a regular basis.  He remained 
hospitalized for over a month, and was then discharged with 
diagnoses of schizophrenic reaction with paranoid overtones 
and substance abuse, alcohol and marijuana.  

Medical treatment reports, dated March 1985 through December 
1986, note the veteran's complaints of anxiety and paranoia.  
A January 1986 treatment consultation noted that the veteran 
was to be evaluation to see if he had combat experience.  The 
report noted the veteran's desire to participate in group 
therapy for Vietnam post-traumatic stress disorder (PTSD) 
patients in order to obtain service-connected status.  The 
report also noted that the veteran was interviewed and 
subsequently counseled regarding his inappropriateness for 
this type of group given that he never saw combat and had few 
or no symptoms of PTSD.

In August 1987, the Board issued a decision whichdenied the 
veteran's claim for service connection for a psychiatric 
disorder.  This decision noted that the veteran's service 
medical records were silent as to any complaints, findings, 
or diagnoses of a psychiatric disorder.  

In June 1988, the veteran was awarded Social Security 
Administration (SSA) benefits, effective beginning in 
November 1982.

In August 1988, the veteran sought treatment for recognition 
of early onset of auditory hallucinations which precede his 
usual psychotic breaks.  He improved with treatment and was 
discharged in one week.  A psychological assessment in 
October 1988 noted the veteran's stated history of being 
hospitalized in 1973 because of drinking and becoming easily 
agitated and violent.  A treatment report, dated in November 
1988, notes the veteran's history of hallucinations beginning 
while he was in the service.  The report also notes that the 
veteran "was drinking since the age of fifteen."   
Diagnoses of schizophrenia, paranoid type, and paranoid 
personality were listed.

In November 1989, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he had no psychiatric 
problems prior to his active duty service, and that his 
current psychiatric symptoms began during his active duty 
service.  He reported injuring his neck due to a hard landing 
parachute jump at Fort Campbell in 1966.  When asked about 
his duties in Vietnam, the veteran reported that he first 
served a security guard for an ammo dump, and later served as 
a supervisor of Vietnamese unloading barges and ships in 
Saigon.  The veteran also reported that he started to drink 
heavily while in Vietnam, and that he started to get into 
trouble there.

Subsequent medical treatment reports, dated from January 1989 
to June 2000, reveal treatment for a variety of conditions, 
and diagnoses including schizophrenia, PTSD, alcohol abuse, 
and neck pain. 

In June 1997, a psychiatric evaluation of the veteran was 
conducted by K. Jones, M.D.  The report noted the veteran's 
narrative history of a service injury to his neck while 
parachuting.  The veteran also reported a history of service 
psychiatric treatment and that he had been diagnosed during 
service with anxiety neuroses, passive aggressive, and a 
schizoid personality.  The report relates what appears to be 
multiple service suicide attempts on the part of the veteran.  
Based upon current examination, Dr. Jones diagnosed the 
veteran with schizo-affective disorder, depression and 
alcohol abuse with a history of withdrawals and delirium 
tremens.  Based upon his examination, Dr. Jones opined that 
the veteran's "psychiatric condition is most definitely 
directly related to his service experiences as well as his 
combat experience.  It is also my clinical contention that 
this man's alcohol abuse problems were directly related to 
his military and combat experience."  In a follow-up letter, 
dated in September 1997, Dr. Jones noted that he had reviewed 
the veteran's January 1967 psychiatric report in the process 
of forming his earlier opinion regarding the veteran.  

An unsigned statement from the veteran's brother, dated in 
May 1992 and received in November 1997, noted that the 
veteran's behavior deteriorated and that he began to drink 
heavily following his discharge from the service. 

In June 1998, a statement was received from the veteran's 
sister.  In her letter, the veteran's sister contended that 
the veteran was normal at the time he entered active duty 
service.  

In February 1999, the veteran submitted a statement asserting 
that he was victim of discrimination during his military 
service.  He said that he was not counseled concerning his 
alcohol usage during his service, and that he had been 
referred to a psychiatric evaluation due to a nervous 
twitching in his neck. 

In September 1999, the Board reopened the previously denied 
claim for service connection for an acquired psychiatric 
disorder, and the Board remanded the case to the RO for 
further development and adjudication of the merits of the 
reopened claim. 

In June 2000, a VA examination for mental disorders was 
conducted.  This examination noted the veteran's narrative 
history of a service neck injury.  The veteran also reported 
that he started to drink heavily and experience disciplinary 
problems while in Vietnam.  The VA examiner reviewed the 
veteran's extensive claims file, including all of his 
available medical treatment records.  As to the veteran's 
current condition, the VA examiner noted diagnoses of 
schizophrenia, paranoid type, in remission for a number of 
years; alcohol addiction, in remission for a number of years; 
and personality disorder with passive aggressive and schizoid 
features.  Based upon his review of the veteran's medical 
records, as well as his examination of the veteran, the VA 
examiner said, "From all the above it's difficult to indicate 
any beginning of psychiatric symptoms during the veteran's 
active duty, apparently alcoholism was the problem at that 
time, and since then other symptoms, like neurotic 
manifestations, anxiety, and then later on paranoid type of 
ideations with auditory hallucinations were also involved, 
and at present time those symptoms seem to be under 
control."

In July 2000, a large number of records, both medical and 
administrative, were received from the SSA.  A majority of 
these records were previously contained within the veteran's 
claims files.  In July 1984, a hearing was conducted before 
SSA.  At the hearing, the veteran testified that he first 
started hearing voices in 1973; "that's the first time I 
ever experienced anything like that."  See SSA Hearing 
Transcript, p. 9 (July 10, 1984).

II.  Analysis

In November 2000, the Veterans Claims Assistance Act of 2000, 
Pub, L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was 
enacted.  The VCAA, and a recently enacted companion VA 
regulation, redefine the obligations of the VA with respect 
to giving notice to a claimant of evidence needed to 
substantiate a claim, and assisting in developing evidence 
pertinent to the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  Regarding the 
duty to notify, the Board finds that the RO's 
development/notice letters, rating decision, statement of the 
case and supplemental statements of the case furnished to the 
veteran and his representative in connection with this appeal 
provided sufficient notice of the kind of information he 
would need to substantiate his claim.  With respect to the 
duty to assist provisions, the record reflects that 
development efforts have been completed to the extent 
possible.  The RO has made reasonable attempts to obtain all 
medical and other relevant records identified by the veteran.  
The RO also provided the veteran for an examination to 
determine the etiology of his psychiatric condition.  As 
noted in the Board's September 1999 decision and remand, the 
veteran's service medical records are incomplete.  In 
December 1999, pursuant to the Board's remand instructions, 
the RO requested that the veteran submit copies of any 
service medical records he may have in his possession.  The 
RO also conducted its own independent search for these 
missing service medical records in April 2002.  Accordingly, 
the Board finds that the notice and duty to assist provisions 
of the new law and regulation have been satisfied.

The veteran claims that he has an acquired psychiatric 
disorder, including schizophrenia, attributable to his 
military service.

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

The evidence shows the veteran served on active duty from 
October 1964 to April 1967.  This included service in 
Vietnam, but he did not engage in combat.  Available service 
records indicate that the veteran had disciplinary problems 
and was diagnosed as having a personality disorder.  An 
acquired psychiatric disorder, such as a psychoneurosis or 
psychosis, was not found during service.  There is no 
evidence of a psychosis within the year after active duty as 
required for presumptive service connection.  

The first documented post-service medical treatment of an 
acquired psychiatric disorder is not until May 1973, over six 
years after the veteran's discharge from service.  The May 
1973 hospitalization report noted that the veteran had a 
history of delirium tremens in 1971, no prior psychiatric 
treatment was indicated.  The report concluded with final 
diagnosis of anxiety reaction with symptomatic alcoholism.  

Several subsequent post-service medical records note that the 
veteran's initial psychiatric treatment began in 1973.  A 
February 1982 psychosocial history report notes the veteran's 
first hospitalization as occurring in May 1973.  A March 1982 
psychiatric evaluation report notes that the veteran has had 
numerous hospitalizations beginning with his first in 1973.  
A psychosocial history intake sheet, dated in January 1983, 
notes that the veteran has been in and out of mental 
hospitals since 1973.  At a July 1984 SSA hearing, the 
veteran testified that he first started hearing voices in 
1973.  Subsequent post-service medical records show ongoing 
treatment for a psychiatric disorder, which has been 
primarily classified as paranoid schizophrenia.  Alcohol 
addiction has also been noted.

There is no competent medical evidence linking a chronic 
acquired psychiatric disorder, first shown years after the 
veteran's service, with his active duty.  The probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Its weight may 
be less if the examiner fails to explain the basis for an 
opinion, or treated the veteran briefly or for unrelated 
conditions.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In June 2000, a VA examination for mental disorders was 
conducted.  In conducting this examination, the VA examiner 
was able to review the veteran's extensive claims files, 
including all of his available medical treatment records.  
Based upon his review of these records, as well as his 
examination of the veteran, the VA examiner concluded that it 
was difficult to indicate any beginning of psychiatric 
symptoms during the veteran's active duty. 

In support of his claim, the veteran has submitted a June 
1997 opinion letter and a September 1997 follow up letter 
from K. Jones, M.D.  The Board, however, finds Dr. Jones' 
opinion in this matter lacks probative value since it relies 
extensively on unsubstantiated lay history provided by the 
veteran.  In his June 1997 letter, Dr. Jones concludes that 
the veteran's "psychiatric condition is most definitely 
directly related to his service experiences as well as his 
combat experience."  However, a review of the veteran's 
claims files reveals no evidence of participation in combat.  
A psychosocial history report, dated in February 1982, noted 
that the veteran had spent eleven months in Vietnam but had 
no actual combat duty.  A January 1986 treatment consultation 
report noted that the veteran was interviewed specifically to 
determine if he had combat experience.  After conducting the 
interview, the VA examiner noted that the veteran never saw 
combat.  At the November 1989 RO hearing, the veteran 
testified that during his time in Vietnam he first served as 
a security guard at an ammo dump, and later served as a 
supervisor of Vietnamese unloading barges and ships in 
Saigon.  The veteran's report of service separation shows no 
combat decorations. 

Dr. Jones' June 1997 opinion letter also note the veteran's 
purported history of several service suicide attempts and 
being diagnosed during service with anxiety neuroses.  A 
review of the claims files, however, fails to reveal any 
objective evidence of service suicide attempts.  Nor does the 
record contain any allegations of such attempts, outside of 
Dr. Jones opinion letter.  There is also no objective 
evidence documenting the veteran's alleged service diagnosis 
of anxiety neurosis.

In sum, the opinion of Dr. Jones rests on an inaccurate 
factual predicate, lacks probative value, and is not accepted 
by the Board.  The weight of the credible evidence 
demonstrates that a chronic acquired psychiatric disorder, 
including schizophrenia, began years after the veteran's 
active duty and was not caused by any incident of service.  
The condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

